          Case 1:21-cr-00123-PLF Document 30 Filed 06/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :      Case No. 1:21-cr-123 (PLF)
                                            :
VITALI GOSSJANKOWSKI,                       :
                                            :
                      Defendant.            :

                NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its June 9, 2021 discovery letter in this case, which was

served as an attachment via ECF on counsel for the defendant.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                    By:           /s/
                                            MICHAEL J. ROMANO
                                            Trial Attorney, Detailee
                                            IL Bar No. 6293658
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            202-307-6691
                                            michael.romano@usdoj.gov


                                CERTIFICATE OF SERVICE

       On this 9th day of June, 2021, a copy of the foregoing was served on counsel for the
defendant via the court’s Electronic Filing System

                                                   /s/ Michael J. Romano
                                                   Michael J. Romano
                                                   Trial Attorney / Detailee
          Case 1:21-cr-00123-PLF Document 30 Filed 06/09/21 Page 2 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia
                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530
                                                      June 9, 2021

VIA Email and Download Links from USAO.Evidence.com

Celia Goetzl, Esq.
celia_goetzl@fd.org

Ubong Akpan, Esq.
ubong_akpan@fd.org

       Re:      United States v. Vitali GossJankowski, 1:21-cr-00123

Dear Counsel:

        Pursuant to our discovery obligations, we are providing download links to 111 body worn
camera (BWC) files listed in the attached Excel spreadsheet. The links should last for a year, please
download before then. This should include all the BWC videos mentioned in the discovery recently
provided. This list provides potentially-relevant BWC videos identified by us and other
prosecutors while working on cases involving offenses in the U.S. Capitol’s Lower West Terrace.
Out of an abundance of caution, we are making all of these BWC videos accessible to the defense
so that you can analyze whether they might be relevant to your defense.

        We continue to identify additional BWC related to the Lower West Terrace and will
provide an additional round of potentially relevant BWC shortly. To the extent you identify other
officers with BWC that you believe might be relevant to the case, please let us know and we will
do what we can to provide that BWC if it exists. In addition, my understanding is that the office is
working to develop a system to make BWC available on a broader level in the coming months.

       If you have any questions, please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Michael J. Romano
                                                      Michael J. Romano
                                                      Trial Attorney / Detailee
